Opinion filed July 23, 2015




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-15-00156-CR
                                 ___________

              KIRK WAYNE WORTHINGTON, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 18187B


                      MEMORANDUM OPINION
       Kirk Wayne Worthington, Appellant, was convicted in 2011 of burglary of a
habitation. Appellant recently filed in the district clerk’s office a document titled
“Motion for Appointment of Counsel (Appeal)” in which Appellant stated his
“grounds for appeal.” We dismiss the appeal.
       The documents on file in this case indicate that Appellant’s sentence was
imposed on November 3, 2011, and that his notice of appeal was filed in the district
clerk’s office on July 8, 2015. When the appeal was filed in this court, we notified
Appellant by letter that the notice of appeal appeared to be untimely and that the
appeal may be dismissed.       We also informed Appellant that the trial court’s
certification indicates that this is a plea-bargain case in which Appellant has no right
of appeal and that Appellant waived his right of appeal. We requested that Appellant
respond to our letter and show grounds to continue.
      Appellant has filed a response in which he states, “I did not file a[n] appeal
on this cause.” Appellant asserts in his response that he merely wanted an attorney
appointed to address an issue regarding his TDCJ timesheet and to “bring this back
befor[e] the courts in Taylor Co and get sentenced under the right statu[t]e and
sentencing guidelines.”
      Pursuant to TEX. R. APP. P. 26.2, a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that the document that the trial court and this court
determined to be a notice of appeal was filed with the clerk of the trial court 1,343
days after sentence was imposed. The notice of appeal was, therefore, untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993).
Neither a notice of appeal nor a motion for extension were filed within the fifteen-
day period permitted by TEX. R. APP. P. 26.3. This court, as an intermediate
appellate court, has no jurisdiction to grant an out-of-time appeal or to grant an


                                           2
untimely motion for extension; the Texas Court of Criminal Appeals is the only court
with jurisdiction in final postconviction felony proceedings. Olivo, 918 S.W.3d at
522–24, 525 n.8; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991).
      This appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


July 23, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3